Citation Nr: 1535219	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-43 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED) as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N.K., Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1965 to August 1967.  Receipt of the Purple Heart is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not proximately due to or aggravated by his service-connected PTSD.

2.  The Veteran is currently service connected for PTSD, rated at 70 percent. 

3.  The Veteran's service-connected PTSD has not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction as secondary to service-connected PTSD is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in VA letters of June 2009 and April 2011, including what the evidence must show for a claim for TDIU.  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The Veteran was provided with VA examinations in October 2009 for his erectile dysfunction, as well as in December 2010 and April 2011 for his psychiatric disorder, the reports of which have been associated with the claims file.  The Board finds the collective result of these examinations to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to render an opinion about residual capacity for employment.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

With regard to his claim for TDIU, the Board notes that the Veteran submitted a statement with his VA Form 9, asserting that the examiner misreported some of his statements.  The Veteran further expressed frustration that the examiner disrespected him by rolling his eyes at his statements and responses.  The Board acknowledges the Veteran's statements and his correction of the examiner's report, and sympathizes with his frustrations, but ultimately finds that the VA examination is adequate because the examiner considered the Veteran's medical history and rendered a competent and probative nexus opinion consistent with the evidence of record.  Therefore, while taking into consideration the Veteran's statements regarding the examiner's report, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

In addition, the Veteran was offered the opportunity to testify at a Board hearing but declined to do so.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for Erectile Dysfunction as Secondary to Service-Connected PTSD

The Veteran filed a claim for service connection for ED as secondary to his PTSD in June 2009.  Specifically, the Veteran asserted in an August 2009 that it was the medication taken to treat his PTSD that caused his erectile dysfunction.  

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to element (1), current disability, the competent medical evidence of record indicates diagnosis of erectile dysfunction at his erectile examination in October 2009.  Accordingly, element (1), current disability, is satisfied.  

Element (2) has also been met; the Veteran is service-connected for PTSD.

Turning to element (3), nexus, the competent and probative evidence indicates that the Veteran's erectile dysfunction is not secondary to his service-connected PTSD.

In October 2009 the Veteran was afforded a genitourinary examination for his erectile dysfunction.  At that examination the Veteran reported that he experiences erectile dysfunction, with an onset of February 2009.  He noted that without medication he cannot achieve an erection, but that medication is effective in treating his ED.  He reported that with the medication vaginal penetration was possible, and that ejaculation was normal.  Upon examination, the examiner noted that the Veteran was diagnosed with hypertension approximately two years prior to this examination.  The examiner further made note of the Veteran's history of alcohol and polysubstance abuse.    

The examiner opined that the Veteran's ED was less likely than not related to medication taken for his service connected PTSD, and more likely related to other factors.  Specifically, the examiner opined that the Veteran's erectile dysfunction could have been caused by several factors, and that his reported hypertension and polysubstance abuse were the most likely reasons for his disability.  The examiner made it clear that he did not believe that the Veteran's erectile dysfunction was caused by the medication taken for his PTSD, and he provided a rationale for his conclusion that was grounded in medical reasoning and analysis.  The examiner explained that because the Veteran's erectile dysfunction responded to, and was resolved by, medication that it was less likely than not that the erectile dysfunction was being caused by the PTSD medication.  

The Board acknowledges that the mere statement that a disease is not "secondary" to a disability is insufficient to address the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  However, the reasoning of El-Amin does not appear to be relevant in the case at bar.  Here, the examiner explained essentially that, while the Veteran's PTSD medication did list erectile dysfunction as a possible side effect, there was no relationship here between the Veteran's PTSD medication and his erectile dysfunction, because the Veteran's erectile dysfunction responded to other treatment.  That is, had the Veteran's erectile dysfunction been impacted by his PTSD medication, the expectation would be that it would not be resolved by the provision of alternative medication.  While not explicitly spelled out, the VA examiner's logic effectively precluded the concept of aggravation, because the PTSD medicine did not in this case chemically impact the Veteran's erectile dysfunction.

This opinion has not been contradicted or questioned by any other competent evidence, and is entitled to great weight given the reasoning and explanation provided for the conclusion.

It is clear that the Veteran believes that his diagnosed erectile dysfunction was caused by his PTSD.  To this end, lay evidence "can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his ED and his military service, specifically his PTSD.  Unfortunately, as a lay person, the Veteran is not considered competent (meaning medically qualified) to associate any of his claimed symptoms to his military service or his PTSD.  That is, the Veteran lacks the experience and training necessary to address a complex medical question such as determining whether potential side effects of a medication are indeed occurring in his case.  Such opinion requires specific medical training in the field of internal medicine and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his ED and his psychiatric disorder to be of limited probative value.  See 38 C.F.R. § 3.159(a)(1).  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

Accordingly, the Veteran has not presented competent and probative evidence of a link between his ED and his service-connected PTSD that is of a weight that is at least equal to the evidence that is against such a finding.  Element (3) of the required criteria for an award of service connection on a secondary basis is not met, and the Veteran's claim fails on this basis.

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for ED as secondary to service-connected PTSD.  The benefit sought on appeal is accordingly denied.

Entitlement to TDIU

The Veteran contends that his service-connected disability, in particular his PTSD, renders him unemployable.  He submitted a claim in April 2011 claiming he was unable to work because of his mental disability, and in May 2011 submitted information regarding his previous employment as a truck driver.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As noted above, the Veteran currently is rated for his PTSD at 70 percent.  Therefore, the Veteran has met the schedular criteria for a total rating for compensation purposes based on individual unemployability under the provisions of 38 C.F.R. § 4.16.

The issue thus becomes whether the Veteran's service connected disabilities render him unable to obtain or maintain substantially gainful employment.

In this case, none of the examiners of record have concluded that the Veteran's service-connected disability impairs him functionally to the point of not being able to obtain some form of substantially gainful employment.  

At the time of his December 2010 VA examination for his PTSD, the Veteran reported that he was not working as a result of the effects of his mental disorder.  He reported that his highest level of education was high school and that his pre-service employment included jobs such as painting and lawn service.  The Veteran noted that his PTSD symptoms interfered with his employment because he often got mad and frustrated and isolated himself.  The examiner noted that the Veteran did retire based on age, but that his employment capabilities were also influenced by his PTSD flashbacks.  He noted that the Veteran's dependency on alcohol as a method of coping with his psychiatric symptoms was also a reason that he had an impairment in his quality of life.  Specifically, the Veteran's symptoms of anxiety, memory loss, isolation and depression had an effect on his occupational functioning.  However, the examiner noted that the Veteran was mentally capable of managing his own financial affairs.  

At the Veteran's April 2011 VA examination for his PTSD he reported that he experienced mild to moderate psychiatric symptoms such as angry outbursts, memory dysfunction, startled response, concentrative dysfunction, interpersonal discomfort with crowds and strangers and isolative preferences aside from his family.  Among other problems, the Veteran specifically noted that sleep impairment caused by nightmares resulted in his being constantly fatigued during the day and unable to complete day to day activities.  With regard to whether the Veteran's PTSD signs and symptoms rendered him unable to secure substantially gainful employment, the examiner found that his mental disorder did not seem to significantly limit his understand and remembering short instructions, the ability to remember locations and work, the ability to maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness, the ability to carry out detailed instructions and respond appropriately to criticism from supervisors or the ability to set realistic goals or make plans independently from others.  However, the examiner found that the Veteran's PTSD did seem to moderately limit his ability to travel or use public transportation, perform activities within close proximity to others without being distracted by them and interact appropriately with the general public, specifically with coworkers and peers.  Despite these limitations, the examiner concluded that the Veteran's PTSD did not cause him an inability to secure and maintain substantially gainful employment.  

Having reviewed the evidence of record, the Board finds that entitlement to a TDIU is not warranted.  38 C.F.R. § 4.16(b).  Aside from the Veteran's contentions, there is no objective evidence indicating that his service connected disability of PTSD renders him unable to obtain substantially gainful employment.  On the contrary, the examiners, specifically from the December 2010 and April 2011 examinations, noted limited functionality, but also ultimately found that the Veteran's PTSD did not preclude him from obtaining employment.  

The Board does not wish to minimize the nature and extent of the Veteran's overall disability picture.  The Veteran currently has a PTSD evaluation of 70 percent which contemplates significant impairment in earning capacity.  38 C.F.R. § 4.1.  However, notwithstanding the high degree of disability, the Veteran is not shown to have been or be unemployable solely by reason of his service-connected disability.
The Veteran is competent to report symptoms he experiences.  However, he is not competent to assess whether his symptoms meet VA criteria for a TDIU.  In this regard, the Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding his ability to work.

In summary, for the reasons and bases set forth above, the Board concludes that a total rating for compensation purposes based on individual unemployability is not warranted.


ORDER

Service connection for erectile dysfunction as secondary to service-connected PTSD is denied.  

A total disability based upon individual unemployability due to service-connected disabilities is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


